DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/20/2021 is acknowledged.
Claims 1, 3-9 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.

Response to Arguments
All of Applicant’s arguments filed 2/25/2022 have been fully considered and are not persuasive. 
Applicant remarks that despite the Examiner’s response on page 3 of the office action, as previously discussed, none of the cited references provides a motivation to replace green tea leaf for a mixture as claimed.  Furthermore, KR’651 also discloses only green leaf to prepare an extract using various extraction solvents, but does not provide a suggestion for using seawater as an extraction solvents for other plant extracts, nor provides a reasonable expectation of success.
This is not persuasive.  As previously discussed, the use of lava seawater is taught to result in an extract that exhibits better effects of anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for external use.  While this effect is specifically taught when using green tea extract, there is no reason to believe the use of seawater would not work in the same manner when used to extract other plants.  KR’651 teaches seawater to be a suitable substitution over non-seawater and further teaches that seawater provides necessary minerals that most people do not get due to eating habits and stress.  Also, Harripersad states that washing the skin with mineral water can help reduce common skin irritations and increase the skin cells’ ability to absorb moisture [0009], therefore, an extract prepared with seawater vs purified water is expected to result in an extract with reduced skin irritation which increases the skin ability to absorb moisture.  It is further noted that water is taught to be a suitable extraction solvent for kale extract, beet root extract and watercress extract therefore, it would have been obvious to choose a water that provides the extract with additional minerals with a reasonable expectation of success as water is suitable for use and seawater is simply a more specific water.
Applicant argues the instant specification demonstrates the unexpected superior results of the composition containing such an active ingredient in improving moisturization of skin, as supported by the data of Figures 1 and 2 of the present application and the asserted references do not render the instantly claimed method obvious.
The data presented by Applicant is not persuasive.  The data presented by Applicant demonstrates that the use of seawater vs purified water resulted in superior effects of moisturization, however, KR’651 teaches that using seawater over purified water results in an extract with better antioxidant effect and reduced skin irritation and teaches that seawater provides necessary minerals that most people do not get due to eating habits and stress.  Furthermore, Harripersad states that washing the skin with mineral water can help reduce common skin irritations and increase the skin cells’ ability to absorb moisture [0009], therefore, an extract prepared with seawater vs purified water is expected to result in an extract with reduced skin irritation which increases the skin ability to absorb moisture, thus the data presented by Applicant’s appears to support to conclusion reach by the prior art and is not unexpected.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (EP 0962226), Harripersad (US 2011/0129453), KR 10-0687468, Poisson (US 4,238,518) and KR 20170059651, as evidenced by Skiba (US 5,956,794). While KR’468 and KR’651 were cited on the 5/28/2020 IDS, the Examiner has attached the machine translation relied upon.
The instant claims are directed to a method of increasing moisture in the skin by applying a composition comprising a mixture of watercress, beet root and kale extract, wherein the extracts are made with seawater.  
Yamasaki discloses an external preparation for skin comprising watercress extract giving a comfortableness of application with less irritation of the skin and has a humectant effect on the site of application [0001].  Yamasaki teaches the extract to be a solvent extract of watercress, wherein the solvent can be water [0014-0015].  As evidenced by Skiba, humectants are considered moisturizing agents (Skiba – claim 22).
	Yamasaki teaches the watercress extract to be used in amounts ranging from 0.1-30% [0018] and exemplifies the use of amounts as low as 1% and as high as 25%.
	However, Yamasaki does not teach a mixture having kale extract and beet root extract along with the watercress extract.
	Harripersad discloses a cosmetic composition with superior moisturizing benefits which comprises a humectant blend preferably comprising beet root extract (Abs).  A cosmetic moisturizing composition is taught to comprise beet root extract in amounts ranging from 18-22% (Harripersad – claim 21 and [0017]).
KR’468 discloses cosmetic compositions, for application the skin, comprising fermented extracts of sprouts to increase skin immunity and moisturize the skin.  The extraction are performed by extracting the fermented mixture with distilled water, selected from a finite number of solvents (Abs). 
KR’468 teaches the extract blend to be used in amounts of 0.05-5% wherein the kale extract makes up 5-15% of this extracts (i.e. .0005-.75% of the extract blend) (Abs and KR’468 – claims).
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention was made to combine the compositions of Yamasaki, KR’468 and Harripersad to form a single cosmetic composition for increasing the skins moisturizing ability by applying said composition to the skin, as these composition are all taught by the prior art to useful in increasing moisturization ability of the skin and its prima facie obvious to combine compositions which are each taught by the prior art to be used for the same purpose to create a new composition for the same purpose.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

 However, the prior art references do not teach the extract to be obtained using seawater.
As previously discussed, KR’468 and Yamasaki teach the extracts to be obtained using water and Poisson teaches that beet root extracts are also known to be obtained with water (Poisson – claim 4).
KR’651 discloses that a green tea extract prepared with magma/lava seawater exhibits better effects on anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for external use (see paragraph [0023]) and teaches that seawater provides necessary minerals that most people do not get due to eating habits and stress.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references and prepare the extracts above, such as the watercress extract, beet root extract and kale extract, specifically using lava water as the prior art teaches the use of lava seawater to result in an extract that exhibits better effects of anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for external use.  One of skill in the art would have a reasonable expectation of success as all references teach the use of plant extracts for skin care preparation and all references teach a desire for lessening skin irritation, see the teachings of KR’468 and Yamasaki above and Harripersad further teaches that experts claim that washing the skin with mineral water can help reduce common skin irritation and increase the skin cells ability of absorb moisture [0009], thus an extract with reduced skin irritation is expected to be beneficial in methods of increasing moisturization.
Regarding claims 13-14: The prior art makes obvious the use of .0005-.75% kale extract, 0.1-30% watercress extract and 18-22% beet root extract, this provides a mixing ratio that overlaps with the ratio of claim 13 and a total mixture amount that overlaps with the claimed .001-40% and overlapping ratios are prima facie obvious. 
Regarding claims 15-17: These claims recited properties of the claimed invention, as the 
prior art makes obvious the performance of the claimed steps with the claimed composition, the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary.  This is supported by the instant specification demonstrating the increase in expression levels to be caused by the use of sea water vs regular water.
Regarding the limitations “extract are prepared by the following steps (a) to (c), these are product-by-process steps.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art as the prior art makes obvious the extraction of the claimed plants (kale, watercress and beet root) with seawater and no evidence has been provided which shows the method steps to impart a different structure.
	
Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613